Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 08/24/2021 has been entered into this application. 

Response to Arguments

Applicant’s arguments/remarks, (see pages 8-10), filed on 08/24/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant argues during the interview dated 08/2021 that the cited reference Tanaka et al. (2009/0002678 A1) fail to disclose, the structure of wherein the optical device is configured to guide a laser beam transmitted by the laser transmitter out of the hollow shaft, and to guide the laser beam reflected by an external environment into the hollow shaft, as claimed and as specified and described in the specification. This argument is persuasive. Therefore, the rejections are withdrawn.



Allowable Subject Matter
Claims 1-20 are allowed. 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the optical device is configured to guide a laser beam transmitted by the laser transmitter out of the hollow shaft, and to guide the laser beam reflected by an external environment into the hollow shaft, in combination with the rest of the limitations of the claim. Claims 2-18 are allowable by virtue of their dependency. 
 As to claim 19, the prior art of record, taken alone or in combination, fails to disclose or render obvious a laser transmitter disposed in a hollow shaft and configured to emit a laser beam; a laser receiver at least partially disposed in the hollow shaft and configured to receive the laser beam, in combination with the rest of the limitations of the claim.  
As to claim 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious a laser transmitter disposed in a hollow shaft and configured to transmit a laser beam; a laser receiver at least partially disposed in the hollow shaft and configured to receive the laser beam, in combination with the rest of the limitations of the claim.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886